Citation Nr: 9909299	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  98-16 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for facial acne.

2.  Entitlement to service connection for headaches.


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1982 to April 
1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In his October 1998 substantive appeal, the veteran indicated 
that he wanted a hearing before a Member of the Board.  In 
correspondence dated later in October 1998, the veteran 
indicated that he wished to withdraw his request for a Board 
hearing.


FINDINGS OF FACT

1.  There is no medical diagnosis of current facial acne.

2.  There is no medical diagnosis of current headache 
disability.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for facial acne is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for headaches is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, initially the Board must determine whether the 
veteran has submitted well grounded claims as required by 
38 U.S.C.A. § 5107(a).  To establish that a claim for service 
connection is well-grounded, there must be a medical 
diagnosis of a current disability; medical evidence, or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran contends that he suffers from facial acne and 
headaches as the result of exposure to chemical solvent 
vapors during service.  Service medical records do reflect 
that the veteran was treated for a rash on his face and 
ankles and forearms.  Diagnoses included dermatitis, possible 
chloracne, and possible eczema.  The service medical records 
are absent for any complaints or treatment for headaches.

As the record stands, there is no medical evidence 
demonstrating that the veteran currently suffers from facial 
acne or headaches.  With regard to the facial acne claim, the 
claims file simply does not include any medical diagnosis of 
any current facial acne or skin disorder.  VA examination in 
May 1997 noted a history furnished by the veteran of 
suffering from severe acne from 1984 to 1986, but no 
continuing symptoms were reported.  The May 1997 VA 
examination noted the veteran's skin to be clear with no 
evidence of acne or scarring.

Likewise, the veteran's claim of headache disability lacks a 
medical diagnosis of current disability.  The report of the 
May 1997 VA examination noted the veteran's history of 
headaches from 1984 to 1986.  However, the veteran indicated 
that since 1986 headaches had not been a problem for him.  
The assessment was normal physical examination.

The Board finds that the claims based on facial acne and 
headaches are not well-grounded for lack of medical diagnoses 
of current disability.  The veteran's contentions, by 
themselves, are insufficient to establish a current 
disability or to satisfy the nexus requirement.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1995) (holding that 
laypersons are not competent to offer medical opinions).  As 
a matter of law, the veteran's statements do not satisfy the 
medical diagnosis requirement and can not therefore render 
his claims well-grounded.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  As the veteran has not presented any 
medical evidence that he currently suffers from facial acne 
or headaches, the Board finds that his claims for service 
connection are not well grounded and must be denied.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  In this regard, the 
Board notes that the veteran has requested that he be 
afforded another VA examination.  However, the veteran has 
not submitted evidence of a well grounded claim.  Where the 
veteran has not met the burden of submitting a well grounded 
claim, the VA has no further duty to assist him in developing 
facts pertinent to his claim, including no duty to provide 
him with another medical examination.  Epps, supra.

By this decision, the Board is informing the veteran that his 
facial acne and headaches disability claims require a medical 
diagnosis of current disability as well as medical evidence 
of a nexus to service to meet the requirements of a well-
grounded claim.  See 38 U.S.C.A. § 5103(a); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

ORDER

The appeal is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


